DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Looking to the independent claim:
1. A data retransmission method applicable to a base station, wherein the data retransmission method comprises: 
determining whether at least one data unit is delivered;  
5in response to the at least one data unit being undelivered, calculating data sizes corresponding to undelivered data units; 
determining a resource grant indication according to the data sizes, wherein the resource grant indication is related to radio resources required for resending the undelivered data units; 
and 10sending the resource grant indication.
The claim is allowable as the prior art fails to teach or render obvious the above underlined portion of the claim in combination with the other limitations of independent claim 1. 
Reiterating the allowable subject matter, the base station is determining if a data unit is delivered, if at least one data unit is undelivered it calculates the size of the undelivered units and sends a grant for that size. Conventionally in wireless networks, this is done based on a buffer status report and the base station not actually need to calculate the size. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[0037] For higher rate data connections (for example corresponding to multiple Mbps), a scheduled serving grant can be allocated. The serving RNC 208 connected to Node B 206 in one of the RNS 216 can send absolute serving grants on an absolute grant channel (AGCH) and/or relative serving grants on a relative grant channel (RGCH) that can determine the data rate (i.e. number of bits permitted in a transmit time interval). Relative serving grants can be used to increment or decrement the current absolute serving grant. The serving grant (including any relative adjustments) can specify a data rate cap in the uplink direction indirectly by dictating a maximum power offset to use for transmitting scheduled data over the HSUPA connection. The UE 202 can calculate the resulting number of bits for a transmit time interval. Knowing an amount of pending data waiting in a transmit buffer for transmission in the uplink direction, the UE 202 can also determine if the current serving grant can provide sufficient throughput so that all pending data can be sent in a certain sized extended time interval. If the current serving grant suffices to empty the transmit buffer within the extended time interval, the UE 202 can be "happy" with the current serving grant, otherwise the UE 202 can be "not happy." The UE 202 can report whether it is "happy" or "not happy" with the current serving grant using a "happy bit" sent in the uplink direction using an uplink control channel, such as the Enhanced Dedicated Physical Control Channel (E-DPCCH) for HSUPA. The RNS 216 in the serving RNC 208 can monitor the "happy bits" received from the UE 202 to determine subsequent serving grants. Note that the UE 202 can be "unhappy" yet still be able to transmit some data in the uplink direction. Thus a "stalled" state at the UE 202 when insufficient uplink throughput can be available on which to send any uplink data (including the "happy bit") can be more severe than an "unhappy" state alone.

However, this fails to teach or render obvious the claimed limtations.
Additionally, Hong (US 20190132863) and Bendle (US 20170223701) are considered pertinent to applicants disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419